Exhibit 10.1
VOTING AND SUPPORT AGREEMENT
VOTING AND SUPPORT AGREEMENT, dated as of November 2, 2020 (this "Agreement"),
is made and entered into by and among ARCH CAPITAL GROUP LTD., a Bermuda
exempted company limited by shares (the "Parent"), ENSTAR GROUP LIMITED
("Enstar"), CAVELLO BAY REINSURANCE LIMITED, a wholly owned subsidiary of Enstar
(“Cavello Bay”), and WATFORD HOLDINGS LTD. (the “Company”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Merger Agreement (as defined below).
RECITALS
WHEREAS, on October 9, 2020, the Company, Parent and Greysbridge Ltd., a Bermuda
exempted company limited by shares and a wholly owned subsidiary of Parent
("Merger Sub"), entered into that certain Agreement and Plan of Merger (as it
may be amended from time to time, including the Amendment (defined below), the
"Merger Agreement"), pursuant to which, among other things, Merger Sub will be
merged with and into the Company (the "Merger"), with the Company continuing as
the surviving company as a wholly owned subsidiary of Parent.
WHEREAS, as of the date hereof, Cavello Bay is the record or beneficial owner of
the number and type of equity interests of the Company ("Shares") set forth on
Schedule A hereto (the shares listed on Schedule A (as it may be amended
pursuant to Section 5 of this Agreement), together with any additional Shares or
other voting securities of the Company which Enstar or Cavello Bay owns of
record or beneficially as of the date hereof or of which Enstar or Cavello Bay
acquires after the date hereof record or beneficial ownership, including by
purchase, as a result of a share dividend, share split, recapitalization,
combination, reclassification, redesignation or exchange, upon exercise or
conversion of any options, warrants or other securities, or otherwise, "Covered
Shares");
WHEREAS, as a condition and inducement to Parent’s and the Company’s willingness
to enter into that certain Amendment No. 1 to Agreement and Plan of Merger (the
“Amendment”) contemporaneously with this Agreement and to proceed with the
transactions contemplated thereby and under the Merger Agreement, including the
Merger, Parent, the Company, Cavello Bay and Enstar are entering into this
Agreement; and
WHEREAS, as a condition and inducement to Enstar’s and Cavello Bay’s willingness
to enter into this Agreement, and to proceed with the transactions contemplated
hereby, Parent and the Company are entering into the Amendment.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
the Company, Enstar and Cavello Bay hereby agree as follows:










--------------------------------------------------------------------------------



AGREEMENT
1.Agreement to Vote. From the date hereof until the earlier of the Termination
Date (as defined below) or the receipt of the Company Shareholder Approval,
Enstar irrevocably and unconditionally agrees that it shall at any meeting of
the shareholders of the Company (whether annual, special or otherwise and
whether or not an adjourned or postponed meeting), however called, or in
connection with any written consent of shareholders of the Company, however
proposed: (a) when a meeting is held, appear at such meeting or otherwise cause
the Covered Shares as of the date of such meeting to be counted as present
thereat for the purpose of establishing a quorum, and when a written consent is
proposed, respond to each request by the Company for written consent, and
(b) vote or consent, or cause to be voted at such meeting or cause such consent
to be granted with respect to, all Covered Shares as of the date of such meeting
or consent (i) in favor of the Merger and the adoption of the Merger Agreement
and the Statutory Merger Agreement (each as they may be amended from time to
time), and in favor of each of the other transactions contemplated by the Merger
Agreement and the Statutory Merger Agreement of which approval of the Company's
shareholders is solicited, and (ii) against (A) any proposal for any
recapitalization, reorganization, liquidation, dissolution, amalgamation,
merger, sale of assets or other business combination between or involving the
Company and any other Person that would reasonably be expected to impede,
interfere with, delay or postpone or adversely affect in any material respect
the Merger or any other transactions contemplated by the Merger Agreement, the
Statutory Merger Agreement or this Agreement, (B) any other action that would be
reasonably likely to result in any conditions to the consummation of the Merger
under the Merger Agreement not being fulfilled, (C) any amendment or other
change to the Company Memorandum of Association or Company Bye-laws that would
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect in any material respect the Merger or any of the other transactions
contemplated by the Merger Agreement, the Statutory Merger Agreement or this
Agreement, and (D) any other material change in the Company's corporate
structure or business that would reasonably be expected to impede, interfere
with, delay or postpone or adversely affect in any material respect the Merger
or any of the other transactions contemplated by the Merger Agreement or the
Statutory Merger Agreement.
2.No Inconsistent Agreements. Enstar hereby represents, covenants and agrees
that, except as contemplated by this Agreement, each of Enstar and Cavello Bay
(a) has not entered into, and shall not enter into at any time prior to the
Termination Date, any voting agreement, voting trust or other agreement that
directly or indirectly addresses voting with respect to any Covered Shares and
(b) has not granted, and shall not grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to any Covered Shares, in either
case, which is inconsistent with Enstar’s or Cavello Bay’s obligations pursuant
to this Agreement.
3.Termination. This Agreement shall terminate upon the earliest of (a) the
Closing, (b) the date that the Merger Agreement is terminated, (c) the delivery
of written notice of termination of this Agreement by Parent to Enstar and
Cavello Bay and (d) the entry into or effectiveness of any amendment,
modification or waiver of any provision of the Merger Agreement (including the
Schedules and Exhibits thereto and the Company Disclosure Letter
-2-



--------------------------------------------------------------------------------



and the Parent Disclosure Letter) that (i) reduces the amount or changes the
form of the Merger Consideration (other than adjustments in accordance with the
terms of the Merger Agreement) in a manner adverse to shareholders of the
Company, (ii) extends the End Date, or (iii) imposes any material restrictions
or additional material conditions on the consummation of the Merger or the
payment of the Merger Consideration or otherwise in a manner adverse to
shareholders of the Company (such earliest date, the "Termination Date");
provided, that the provisions set forth in Sections 11 and 13 through 25 shall
survive the termination of this Agreement; provided further, that any liability
incurred by any party hereto as a result of a breach of a term or condition of
this Agreement prior to such termination shall survive the termination of this
Agreement.
4.Representations and Warranties of Enstar. Enstar hereby represents and
warrants to Parent and the Company as follows:
(a)Schedule A lists all shares and other equity interests owned of record or
beneficially by Enstar or Cavello Bay in the Company as of the date hereof.
Schedule A lists all options, warrants and other securities convertible into or
exercisable or exchangeable for shares and other equity interests in the Company
owned of record or beneficially by Enstar or Cavello Bay as of the date hereof.
Except as set forth on Schedule A, as of the date hereof, neither Enstar nor
Cavello Bay owns of record or beneficially any voting securities or other equity
securities in the Company or any securities convertible into or exercisable or
exchangeable for any such voting securities or other equity securities. Neither
Enstar nor Cavello Bay owns of record any shares which are beneficially owned by
a third Person, except for any beneficial ownership interest of Enstar in the
Covered Shares owned by Cavello Bay.
(b)Cavello Bay is a wholly owned subsidiary of Enstar and the record or
beneficial owner of, and has good and valid title to, all Covered Shares as of
the date hereof, free and clear of all liens, pledges, restrictions and other
encumbrances (a "Lien"), other than (i) as created by this Agreement, (ii) as
created by any applicable securities Laws, (iii) under the Company Memorandum of
Association or Company Bye-Laws or (iv) as would not impair Enstar’s or Cavello
Bay’s ability to perform its obligations under this Agreement. Cavello Bay has
sole voting power, sole power of disposition and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of
such Covered Shares, with no limitations, qualifications or restrictions on such
rights. Such Covered Shares are not subject to any voting trust agreement or
other contract to which either Enstar or Cavello Bay is a party restricting or
otherwise relating to the voting or sale (constructive or otherwise), transfer,
pledge, hypothecation, grant, gift, encumbrance, assignment or other disposal
(collectively, "Transfer") of such Covered Shares. Neither Enstar nor Cavello
Bay has appointed or granted any proxy or power of attorney that is still in
effect with respect to such Covered Shares, except as contemplated by this
Agreement.
(c)Each of Enstar and Cavello Bay has full legal power and capacity to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement has been duly and validly executed and delivered by Enstar and Cavello
Bay and, assuming due authorization, execution and delivery by each other party
hereto, constitutes a legal, valid and
-3-



--------------------------------------------------------------------------------



binding obligation of Enstar and Cavello Bay, enforceable against them in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).
(d)Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any governmental
entity is necessary on the part of Enstar or Cavello Bay for the execution,
delivery and performance of this Agreement by Enstar or Cavello Bay or the
consummation by Enstar or Cavello Bay of the transactions contemplated hereby
and (ii) none of the execution, delivery or performance of this Agreement by
Enstar or Cavello Bay or the consummation by Enstar or Cavello Bay of the
transactions contemplated hereby or compliance by Enstar or Cavello Bay with any
of the provisions hereof shall (A) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any property or asset of Enstar or Cavello Bay pursuant to, any contract to
which Enstar or Cavello Bay is a party or by which Enstar or Cavello Bay or any
property or asset of Enstar or Cavello Bay is bound or affected or (B) violate
any order, writ, injunction, decree, statute, law, rule or regulation applicable
to Enstar or Cavello Bay or any of Enstar’s or Cavello Bay’s properties or
assets except, in the case of clause (A) or (B), for breaches, violations or
defaults that would not, individually or in the aggregate, materially impair the
ability of Enstar or Cavello Bay to perform its obligations hereunder on a
timely basis.
(e)There is no action, suit, claim, arbitration, investigation, complaint,
inquiry or other proceeding pending against Enstar or Cavello Bay or, to the
actual knowledge of Enstar, any other Person or, to the actual knowledge of
Enstar, threatened against Enstar or Cavello Bay that restricts or prohibits
(or, if successful, would restrict or prohibit) the exercise by Parent of its
rights under this Agreement or the performance by Enstar or Cavello Bay of its
obligations under this Agreement on a timely basis.
(f)Enstar understands and acknowledges that Parent is entering into the
Amendment in reliance upon Enstar’s and Cavello Bay’s execution and delivery of
this Agreement and the representations and warranties and covenants of Enstar
contained herein and would not enter into the Amendment if Enstar and Cavello
Bay did not enter into this Agreement.
5.Certain Covenants of Enstar. Enstar hereby covenants and agrees as follows:
(a)Except as contemplated hereby and until the earlier of the Termination Date
or the receipt of the Company Shareholder Approval, Enstar shall not, and shall
cause Cavello Bay to not, (i) tender any Covered Shares into any tender or
exchange offer, (ii) except for an Exempt Transfer (as defined below), Transfer
or enter into any contract with respect to the Transfer of any of the Covered
Shares or beneficial ownership or voting power thereof or therein (including by
operation of law), (iii) other than in connection with an Exempt Transfer, grant
any proxies or powers of attorney, deposit any Covered Shares into a voting
trust or enter into a voting agreement with respect to any Covered Shares that
is inconsistent with this Agreement or
-4-



--------------------------------------------------------------------------------



(iv) take any action that would make any representation or warranty of Enstar
contained herein untrue or incorrect in any material respect or have the effect
of preventing or disabling Enstar from performing its obligations under this
Agreement in any material respect. Any Transfer in violation of this
Section 5(a) shall be void. As used herein, “Exempt Transfer” means any Transfer
of Covered Shares to a controlled Affiliate of Enstar. In the event of any
Exempt Transfer, Enstar shall take all necessary actions and cause such
controlled Affiliate to take all necessary actions with respect to Covered
Shares as contemplated by this Agreement.
(b)In the event that Enstar or Cavello Bay acquires record or beneficial
ownership of, or the power to vote or direct the voting of, any additional
Shares or other voting interests with respect to the Company, such Shares or
voting interests shall, without further action of the parties, be deemed Covered
Shares and subject to the provisions of this Agreement, and the number of Shares
held by Enstar or Cavello Bay (as the case may be) set forth on Schedule A
hereto will be deemed amended accordingly and such Shares or voting interests
shall automatically become subject to the terms of this Agreement. Enstar shall
promptly notify Parent of any such event.
(c)Enstar shall not, and shall cause each of Enstar’s Subsidiaries, and its and
their officers, directors, managers and employees, and shall instruct its
accountants, consultants, legal counsel, financial advisors and agents,
strategic partners and other representatives (with respect to any Person, the
foregoing Persons are referred to herein as such Person’s “Representatives”) of
Enstar or Enstar’s Subsidiaries not to, directly or indirectly, (A) solicit,
initiate, knowingly encourage or facilitate any Inquiry (it being understood and
agreed that ministerial acts that are not otherwise prohibited by this Section
5(c) (such as answering unsolicited phone calls) shall not be deemed to
“facilitate” for purposes of, or otherwise constitute a violation of, this
Section 5(c)), (B) furnish non-public information regarding the Company or the
Company Subsidiaries to any Person in connection with an Inquiry or an
Alternative Proposal, (C) enter into, continue or maintain discussions or
negotiations with any Person with respect to an Inquiry or an Alternative
Proposal, (D) otherwise cooperate with or assist or participate in or facilitate
any discussions or negotiations regarding, or furnish or cause to be furnished
to any Person or “Group” (as such term is defined in Section 13(d) under the
Exchange Act) any non-public information with respect to, or take any other
action to facilitate any Inquiries or the making of any proposal that
constitutes, or could be reasonably expected to result in, an Alternative
Proposal, (E) approve, agree to, accept, endorse or recommend any Alternative
Proposal, or (F) enter into any letter of intent, agreement in principle, term
sheet, acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement, or other Contract relating to any Alternative
Proposal.
6.Representations and Warranties of Parent. Parent hereby represents and
warrants to Enstar, Cavello Bay and the Company as follows:
(a)Parent has full legal power and capacity to execute and deliver this
Agreement and the Amendment and to perform its obligations hereunder and
thereunder. This Agreement and the Amendment have each been duly and validly
executed and delivered by Parent and, assuming due authorization, execution and
delivery by each other party hereto and
-5-



--------------------------------------------------------------------------------



thereto, constitute legal, valid and binding obligations of Parent, enforceable
against Parent in accordance with their respective terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law).
(b)Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any governmental
entity is necessary on the part of Parent for the execution, delivery and
performance of this Agreement or the Amendment by Parent or the consummation by
Parent of the transactions contemplated hereby or thereby (other than, with
respect to the Amendment and the transactions contemplated thereby, as set forth
in the Merger Agreement) and (ii) none of the execution, delivery or performance
of this Agreement or the Amendment by Parent or the consummation by Parent of
the transactions contemplated hereby or thereby or compliance by Parent with any
of the provisions hereof or thereof shall (A) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any property or asset of Parent pursuant to, any contract
to which Parent is a party or by which Parent or any property or asset of Parent
is bound or affected or (B) violate any order, writ, injunction, decree,
statute, law, rule or regulation applicable to Parent or any of Parent’s
properties or assets except, in the case of clause (A) or (B), for breaches,
violations or defaults that would not, individually or in the aggregate,
materially impair the ability of Parent to perform its obligations hereunder or
thereunder on a timely basis.
(c)There is no action, suit, claim, arbitration, investigation, complaint,
inquiry or other proceeding pending against Parent or, to the actual knowledge
of Parent, any other Person or, to the actual knowledge of Parent, threatened
against Parent that restricts or prohibits (or, if successful, would restrict or
prohibit) the exercise by Enstar of its rights under this Agreement or by the
Company under the Amendment or the performance by Parent of its obligations
under this Agreement or the Amendment on a timely basis.
(d)Parent understands and acknowledges that Enstar and Cavello Bay are entering
into this Agreement in reliance upon Parent’s execution and delivery of the
Amendment and the representations and warranties and covenants of Parent
contained herein and would not enter into this Agreement if Parent did not enter
into the Amendment.
7.Representations and Warranties of the Company. The Company hereby represents
and warrants to Parent, Enstar and Cavello Bay as follows:
(a) The Company has full legal power and capacity to execute and deliver this
Agreement and the Amendment and to perform its obligations hereunder and
thereunder. This Agreement and the Amendment have each been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by each other party hereto and thereto, constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting
-6-



--------------------------------------------------------------------------------



creditors' rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).
(b)Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any governmental
entity is necessary on the part of the Company for the execution, delivery and
performance of this Agreement or the Amendment by the Company or the
consummation by the Company of the transactions contemplated hereby or thereby
(other than, with respect to the Amendment and the transactions contemplated
thereby, as set forth in the Merger Agreement) and (ii) none of the execution,
delivery or performance of this Agreement or the Amendment by the Company or the
consummation by the Company of the transactions contemplated hereby or thereby
or compliance by the Company with any of the provisions hereof or thereof shall
(A) result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
the Company pursuant to, any contract to which the Company is a party or by
which the Company or any property or asset of the Company is bound or affected
or (B) violate any order, writ, injunction, decree, statute, law, rule or
regulation applicable to the Company or any of the Company’s properties or
assets except, in the case of clause (A) or (B), for breaches, violations or
defaults that would not, individually or in the aggregate, materially impair the
ability of the Company to perform its obligations hereunder or thereunder on a
timely basis.
(c)There is no action, suit, claim, arbitration, investigation, complaint,
inquiry or other proceeding pending against the Company or, to the actual
knowledge of the Company, any other Person or, to the actual knowledge of the
Company, threatened against the Company that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by Enstar of its rights
under this Agreement or by Parent under the Amendment or the performance by the
Company of its obligations under this Agreement or the Amendment on a timely
basis.
(d)The Company understands and acknowledges that Enstar and Cavello Bay are
entering into this Agreement in reliance upon the Company’s execution and
delivery of the Amendment and the representations and warranties and covenants
of the Company contained herein and would not enter into this Agreement if the
Company did not enter into the Amendment.
8.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any Covered Shares. All ownership and economic benefits of and
relating to the Covered Shares shall remain vested in and belong to Enstar or
Cavello Bay (as the case may be), and, except as otherwise provided herein,
Parent shall have no authority to direct Enstar or Cavello Bay in the voting or
disposition of any Covered Shares.
9.Disclosure. Each party hereto hereby authorizes the other parties hereto to
publish and disclose in any announcement or disclosure the identity of the
parties hereto, the ownership of the Covered Shares and the nature of the
obligations under this Agreement, and to disclose a copy of this Agreement, in
each case, to the extent required by applicable Law.
-7-



--------------------------------------------------------------------------------



10.Merger Agreement. Enstar hereby acknowledges receipt of, and has had an
opportunity to read and understand, the Merger Agreement (including any exhibits
and schedules thereto) and the Amendment.
11.Expenses. Parent shall, within 10 days of the date hereof, reimburse Enstar
for all reasonable, out-of-pocket attorneys' fees and expenses incurred by
Enstar and its controlled Affiliates in connection with its consideration of an
Alternative Proposal, including the negotiation of this Agreement and the
consummation of the transactions contemplated by this Agreement; provided,
however, that Parent shall not be required to reimburse any such fees or
expenses in excess of $50,000. Except as otherwise expressly provided herein
(including the immediately preceding sentence), each party hereto shall pay all
of its own expenses (including attorneys' and accountants' fees and expenses) in
connection with the negotiation of this Agreement, the performance of its
respective obligations hereunder and the consummation of the transactions
contemplated by this Agreement.
12.Further Assurances. From time to time, at the request of the other parties
hereto and without further consideration, each party hereto shall take such
further action as may reasonably be deemed by any of the other parties hereto to
be necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.
13.Amendment or Supplement. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party hereto.
14.Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party or by a
duly authorized officer on behalf of such party.
15.Interpretation. When a reference is made in this Agreement to an Article, a
Section or a Schedule, such reference shall be to an Article, a Section or a
Schedule of or to this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Any capitalized term
used in any Schedule but not otherwise defined therein shall have the meaning
assigned to such term in this Agreement. Whenever the words "include,"
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation." The words "hereof," "hereto,"
"hereby," "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term "or" is not exclusive. The word "extent"
in the phrase "to the extent" shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply "if." The definitions
contained in this
-8-



--------------------------------------------------------------------------------



Agreement are applicable to the singular as well as the plural forms of such
terms. All pronouns and any variations thereof refer to the masculine, feminine
or neuter as the context may require. Any agreement, instrument or Law defined
or referred to herein means such agreement, instrument or Law as from time to
time amended, modified or supplemented, unless otherwise specifically indicated.
References to a Person are also to its successors and permitted assigns. Unless
otherwise specifically indicated, all references to "$" will be deemed
references to the lawful money of the United States of America. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring by virtue of the authorship of any provisions of this Agreement.
16.Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) on
the date of delivery if delivered personally; (b) on the date sent if sent by
facsimile or electronic mail (provided, however, that notice given by facsimile
or email shall not be effective unless either (i) a duplicate copy of such
facsimile or email notice is promptly given by one of the other methods
described in this Section 16 or (ii) the receiving party delivers a written
confirmation of receipt of such notice either by facsimile or email or any other
method described in this Section 16; (c) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier; or (d) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
(i) If to Parent:
Arch Capital Group Ltd.
Waterloo House, Ground Floor
100 Pitts Bay Road
Pembroke HM 08, Bermuda
Email:    LPetrillo@archcapservices.com
Attention: Louis Petrillo


with copies to (which shall not constitute notice):
Cahill Gordon & Reindel LLP
32 Old Slip
New York, New York 10005
Email:    kpetillo-decossard@cahill.com
Attention: Kimberly C. Petillo-Décossard


-9-



--------------------------------------------------------------------------------



(ii) If to Enstar or Cavello Bay:
Enstar Group Limited
Windsor Place, 3rd Floor
22 Queen Street
Hamilton, HM 11
Bermuda
Email: Paul.OShea@enstargroup.com
Attention: Paul J. O’Shea


with copies to (which shall not constitute notice):


Hogan Lovells US LLP
1735 Market Street, Suite 2300
Philadelphia, Pennsylvania 19103
Email: bob.juelke@hoganlovells.com
Attention: Robert C. Juelke


(iii) If to the Company:
Watford Holdings Ltd.
Waterloo House, 1st Floor
100 Pitts Bay Road
Pembroke HM 08, Bermuda
Email: lbr@watfordholdings.com
Attention: Laurence Richardson


with copies to (which shall not constitute notice):


Clifford Chance US LLP
31 West 52nd Street, 3rd Floor
New York, New York 10019
Email: gary.boss@cliffordchance.com
john.healy@cliffordchance.com
Attention:    Gary Boss
    John A. Healy


17.Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof.
18.No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors
-10-



--------------------------------------------------------------------------------



and permitted assigns any legal or equitable right, benefit, claim or remedy of
any nature under or by reason of this Agreement.
19.Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of or related to this Agreement may only
be brought against, the Persons that are expressly named as parties to this
Agreement. Except to the extent named as a party to this Agreement, and then
only to the extent of the specific obligations of such parties set forth in this
Agreement, no past, present or future shareholder, member, partner, manager,
director, officer, employee, Affiliate, agent or representative of any party to
this Agreement will have any liability (whether in contract, tort, equity or
otherwise) for any of the representations, warranties, covenants, agreements or
other obligations or liabilities of any of the parties to this Agreement or for
any claim based upon, arising out of or related to this Agreement.
20.Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY
APPLICABLE PRINCIPLES OF CHOICE OR CONFLICTS OF LAWS OF THE STATE OF DELAWARE,
EXCEPT TO THE EXTENT THE PROVISIONS OF THE LAWS OF BERMUDA ARE MANDATORILY
APPLICABLE TO THE MERGER.
21.Specific Enforcement; Jurisdiction; Venue. The parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that the parties shall
be entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the performance of the
terms and provisions of this Agreement, including failing to take such actions
as are required of them hereunder to consummate the transactions contemplated
hereby. It is agreed that the parties are entitled to enforce specifically the
performance of terms and provisions of this Agreement in any court referred to
below, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to Law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any party or its Affiliates against any
other party or its Affiliates shall be brought and determined in the Court of
Chancery of the State of Delaware; provided, that if
-11-



--------------------------------------------------------------------------------



jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such legal action or proceeding may be brought in any federal
court located in the State of Delaware or any other Delaware state court, in
each case, except to the extent that any such proceeding mandatorily must be
brought in Bermuda. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
22.Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and permitted assigns.
23.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy,
(a) such term or other provision shall be fully separable, (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a part hereof, and (c) all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as either the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party or such party waives its rights under this Section 23 with respect
thereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
24.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
-12-



--------------------------------------------------------------------------------



TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 24.
25.Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or by email with .pdf attachments, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
26.Affiliates. Enstar hereby covenants and agrees that it shall cause each of
its controlled Affiliates, including Cavello Bay, to comply with this Agreement
as if each such controlled Affiliate was itself a party to this Agreement.
[The remainder of this page is intentionally left blank; signature page
follows.]


-13-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent, Enstar, Cavello Bay and the Company have caused to
be executed or executed this Agreement as of the date first written above.
ARCH CAPITAL GROUP LTD.
By:        /s/ François Morin    
Name: François Morin
Title: CFO


[Signature Page to Voting and Support Agreement]













--------------------------------------------------------------------------------



ENSTAR GROUP LIMITED
By:        /s/ Paul O’Shea        
Name: Paul O’Shea
Title: Director & President




CAVELLO BAY REINSURANCE LIMITED
By:        /s/ Paul C. Bohus    
Name: Paul C. Bohus
Title: CEO




[Signature Page to Voting and Support Agreement]













--------------------------------------------------------------------------------



WATFORD HOLDINGS LTD.
By:        /s/ Jon Levy    
Name: Jon Levy
                         Title: Chief Executive Officer








[Signature Page to Voting and Support Agreement]














--------------------------------------------------------------------------------



SCHEDULE A
Cavello Bay Reinsurance Limited, a wholly owned subsidiary of Enstar Group
Limited, owns 1,815,858 common shares of the Company, par value $0.01 per share.



Sch. A








